DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8 and 12-14 are currently pending in this application.
Claims 1 and 8 are currently amended.
Claims 2-4 and 9-11 are cancelled.
No new IDS were submitted by the Applicant.

Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 regarding independent claims that: “In paragraph 6 of the latest Office Action, the Examiner states that DeGroot disclosed two blocking groups. The Examiner refers to the example with the two groups of parameters in column 5, lines 14-20 of DeGroot. These two groups of parameters are "called critical parameters" and "non-critical parameters". It is correct that these are two groups of parameters, but it is not correct that these parameters can be blocked, but this is the exact meaning of "blocking groups" in the context of the claimed invention. Blocking groups are not arbitrary collection of parameters but collections of parameters that can potentially be blocked for further access.”
. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



12. 	Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolai FINK, et. al.,  (U.S. Application US 20160203344 A1, hereinafter FINK) and in view of De Groot; Vincent et al.  (U.S. Patent US 9141106 B2, hereinafter De Groot).

As per Claim 1, FINK teaches a method for the configuration of a field device for use in custody transfer, wherein the field device has a computing unit and a storage in which at least partially configurable
FINK teaches a method for the configuration of a field device, (see Fink: Paragraph 0002, These electronic devices are often also referred to as field devices).
(see also Fink: Paragraph 0037, For executing the mentioned process flow program, the electronic device includes, furthermore, electrically connected with the microprocessor —, for example, accommodated with the microprocessor together on one and the same microchip—a volatile memory chip (RAM) configured as working memory (i.e., storage), which enables a direct access of the microprocessor μC (i.e., computing unit) and into which the corresponding compiled control program can be loaded for the purpose of its execution by the microprocessor during run time.

FINK does not teach providing at least two blocking groups, wherein each blocking group comprises at least one parameter and/or at least one function of the field device, 
selecting at least one of the at least two blocking groups by a user of the field device,
blocking the at least one parameter and/or function contained in the selected at least one blocking group from being subsequently changed,
wherein the blocking groups are displayed and are selectable by the user of the field device using a display of one of the field device and the control unit,
 wherein the blocking groups are provided in the storage of one of the field device and a control unit that is connectable to the field device, and 
so that a selection of parameters and/or functions for custody transfer is secured against manipulation occurring after blocking and wherein the other parameters and/or functions that do not have to be blocked for custody transfer can, then, also be subsequently influenced and configured
However, in the same filed of endeavor, De Groot discloses that the use of so-called hardware-switches (e.g., at least two blocking groups) in field devices is also known. Such involves, for example, mechanical switches, which are placed directly on the field device, and whose actuation leads to the field device being blocked from  Disadvantageous in such case, is, however, the fact that, in order to both block parameter changes as well as for canceling this blocking (e.g., selecting at least one of the at least two blocking groups), the field device in question must, in each case, be located on-site, and the relevant switches must be actuated. Additionally, such a switch cannot effectively and reliably eliminate the causes for error set forth above, see [De Groot: Column 3: lines 11-21].
De Groot also discloses that there exist, for example, parameters (i.e., at least one parameter) (in the following: “critical parameters”) in the field device, whose being changed directly affects the process of the plant. These “critical parameters” can, for example, be parameters of a function (i.e., at least one function) block (for example, “scaling parameters”, “channel parameters”, etc.), which is implemented in the field device and integrated into the process (i.e., providing at least two blocking groups are provided, wherein each blocking group comprises at least one parameter of the field device). Additionally, they can be parameters, which concern units or limit values of issued, measured values, and/or, if the field device communicates via a fieldbus, parameters which relate to the bus configuration. An accessing of critical parameters can, for example, in the operating state “on control”, be completely blocked or only permitted for qualified personnel, while an accessing of other parameters of the field device, whose being changed does not affect the process, is allowed. Such non-critical parameters can, for example, be parameters of the field device which relate to a field device function block, which is not integrated into the process, to the extent that these parameters do not concern the activation or integrating of the function block, see [De Groot: Column 5: lines 11-30].
blocking all access, allowing only limited access is also possible. A limited accessing, for example, can be limited to certain access types (such as, for example, read access), or it can be limited to a part of the parameters of the field device (e.g., blocking the at least one parameter contained in the selected at least one blocking group from being subsequently changed), see [De Groot: Column 7: lines 29-33].

De Groot also teaches wherein the blocking groups are provided in the storage of one of the field device and a control unit that is connectable to the field device,.
De Groot discloses, it is provided that profile information is stored for the at least one servicing tool in the field device (equivalent to storage of one of the field device), wherein the profile information contains information regarding the functions of the relevant servicing tool with regard to an accessing of field devices, and that the field device, upon obtaining an access request by a servicing tool, accesses the profile information of this servicing tool, and, as a function of this profile information, allows an accessing by the servicing tool, see [De Groot: Column 6: lines 20-26].
In FIG. 1 of De Groot, three field devices F1, F2 and F3, as well as a programmable logic controller PLC, are connected to a fieldbus F. The fieldbus F works according to the Profibus® standard. The control unit PLC is a master, while the field devices F1, F2 and F3 are slaves (equivalent to control unit that is connectable to the field device). Communication between the control unit PLC and the field devices F1, F2and F3 occurs according to the Profibus® standard. The fieldbus F is connected 

De Groot also teaches wherein the blocking groups are displayed are selectable by the user of the field device using a display of one of the field device and the control unit, (see De Groot: Column 11: lines 42-36; FIG. 1: F3, and 6, The service technician 6, in De Groot, is informed both via a display of the field device F3 as well as via a display of the handheld servicing device 8 (equivalent to blocking groups are displayed using a display of one of the field device and the control unit) that the field device F3 is, at the moment, blocked by the first servicing tool, and that write access is not possible. As soon as the session with the first servicing tool is ended, the blocking in the field device F3 is canceled. A corresponding report is displayed both on the display of the field device F3, as well as on the display of the handheld servicing device 8).

De Groot also teaches wherein the computing unit first blocks the at least one parameter and/or function contained in the selected blocking groups from being subsequently changed in a defined blocking state of the blocking element
(See De Groot: Column 3: lines 11-21, De Groot discloses that the use of so-called hardware-switches in field devices is also known. Such involves, for example, mechanical switches, which are placed directly on the field device, and whose actuation leads to the field device being blocked from parameter changes of any type Disadvantageous in such case, is, however, the fact that, in order to both block parameter changes as well as for canceling this blocking (e.g., selected blocking groups), the field device in question must, in each case, be located on-site, and the relevant switches must be actuated. Additionally, such a switch cannot effectively and reliably eliminate the causes for error set forth above). 
De Groot also discloses that there exist, for example, parameters (i.e., at least one parameter and/or at least one function) (in the following: “critical parameters”) in the field device, whose being changed directly affects the process of the plant. These “critical parameters” can, for example, be parameters of a function (i.e., at least one parameter and/or at least one function) block (for example, “scaling parameters”, “channel parameters”, etc.), which is implemented in the field device and integrated into the process. Additionally, they can be parameters, which concern units or limit values of issued, measured values, and/or, if the field device communicates via a fieldbus, parameters which relate to the bus configuration. An accessing of critical parameters can, for example, in the operating state “on control”, be completely blocked or only permitted for qualified personnel, while an accessing of other parameters of the field device, whose being changed does not affect the process, is allowed. Such non-critical parameters can, for example, be parameters of the field device which relate to a field device function block, which is not integrated into the process, to the extent that these parameters do not concern the activation or integrating of the function block, see [De Groot: Column 5: lines 11-30].
De Groot also discloses that in addition to blocking all access, allowing only limited access is also possible. A limited accessing, for example, can be limited to certain access types (such as, for example, read access), or it can be limited to a part of the parameters of the field device (e.g., selected blocking groups from being subsequently changed in a defined blocking state of the blocking element), see [De Groot: Column 7: lines 29-33].

De Groot also teaches so that a selection of parameters and/or functions for custody transfer is secured against manipulation occurring after blocking and wherein the other parameters and/or functions that do not have to be blocked for custody transfer can, then, also be subsequently influenced and configured, (See De Groot: Column 5: lines 21-26, An accessing of critical parameters (i.e., selection of parameters) can, for example, in the operating state “on control”, be completely blocked (equivalent to secured against manipulation) or only permitted for qualified personnel, while an accessing of other parameters of the field device (i.e., do not have to be blocked for custody transfer), whose being changed does not affect the process, is allowed). 
De Groot also teaches wherein the computing unit evaluates the state of a blocking element of the field device, (See De Groot: Column 7: lines 37-39, In the case of obtaining an access request from a servicing tool, the field device is switched into this additional operating state.

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot to providing at least two blocking groups, wherein each blocking group comprises at least one parameter and/or at least one function of the field device, selecting at least one of 


As per Claim 5, Fink in view of De Groot teaches the method of claim 1.
Fink does not teach wherein the computing unit also blocks a change of the chosen blocking groups after acknowledging the blocking state of the blocking element.
However, in the same filed of endeavor, De Groot teaches wherein the computing unit also blocks a change of the chosen blocking groups after acknowledging the blocking state of the blocking element. 
In an advantageous further development of De Groot, it is provided that, when an accessing is blocked or enabled only to a limited degree, the field device gives a corresponding notification concerning the blocking or limitation (i.e., chosen blocking groups after acknowledging the blocking state of the blocking element). Preferably, in the notification, an identification is given of the servicing tool (e.g., computing unit), which has placed the access request due to which the accessing was blocked or limited. The notification can be given, for example, on a display of the field device. Additionally, it can be provided that, when another servicing tool places a request for access to the field device, the field device transmits to this other servicing tool (e.g. via a fieldbus or a service interface) with the notification a report regarding the blocking or limitation. Giving such a notification has the advantage that a user or an application is directly informed that an accessing is not possible or is only possible to a limited degree at the particular point in time. Additionally, still other information—such as, for example, the probable duration of the access—can also be given in the notification, see [De Groot: Column 8: lines 17-34].

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein the computing unit also blocks a change of the chosen blocking groups after acknowledging the blocking state of the blocking element.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.

As per Claim 6, Fink in view of De Groot teaches the method of claim 1.
wherein the blocking groups are organized according to functional criteria, at least one blocking group which comprises the at least one parameter and/or function of one of the following areas: 	 display, sensor, I/O-interface, safety functions, is among the blocking groups selected.
However, in the same filed of endeavor, De Groot teaches wherein the blocking groups are organized according to functional criteria, at least one blocking group which comprises the at least one parameter and/or function of one of the following areas: 	 display, sensor, I/O-interface, safety functions, is among the blocking groups selected. 
In an advantageous further development of De Groot, it is provided that, when an accessing is blocked or enabled only to a limited degree, the field device gives a corresponding notification concerning the blocking or limitation (i.e., chosen blocking groups after acknowledging the blocking state of the blocking element). Preferably, in the notification, an identification is given of the servicing tool (e.g., computing unit), which has placed the access request due to which the accessing was blocked or limited. The notification can be given, for example, on a display of the field device, see [De Groot: Column 8: lines 17-24].
Via a servicing tool implemented, by De Groot, on the field device, a person can, by operating a display and service unit of the field device, have access to the field device, and especially display, change, activate and/or deactivate parameters of this same field device (e.g., display, sensor, I/O-interface, safety functions, is among the blocking groups selected). As a rule, fewer functions are provided by a servicing tool which is implemented in the field device itself than, for example, by a servicing tool which is implemented in a computer unit or a personal computer, see [De Groot: Column 4: lines 43-50].

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein the blocking groups are organized according to functional criteria, at least one blocking group which comprises the at least one parameter and/or function of one of the following areas: display, sensor, I/O-interface, safety functions, is among the blocking groups selected.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.

As per Claim 7, Fink in view of De Groot teaches the method of claim 1.
Fink does not teach wherein several blocking groups are combined in at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selected by choosing the higher-level blocking group.
However, in the same filed of endeavor, De Groot teaches wherein several blocking groups are combined in at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selected by choosing the higher-level blocking group.
In some operating states of a field device, in De Groot, however, parameter changes are to be conducted only as a matter of exception and with high care (equivalent to higher-level blocking group), especially in an operating state in which the field device is integrated into the process of a plant, and changes to the parameters settings can directly affect the process (operating state: on control I (e.g., choosing the higher-level blocking group)), see [De Groot: Column 2: lines 21-26].

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein several blocking groups are combined in at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selected by choosing the higher-level blocking group.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.

As per Claim 8, FINK teaches a field device for use in custody transfer, comprising: a computing unit and a storage, wherein parameters and/or functions of custody transfer that are at least partially configurable being stored in the storage
a field device, (see Fink: Paragraph 0002, These electronic devices are often also referred to as field devices).
(see also Fink: Paragraph 0037, For executing the mentioned process flow program, the electronic device includes, furthermore, electrically connected with the microprocessor —, for example, accommodated with the microprocessor together on one and the same microchip—a volatile memory chip (RAM) configured as working memory (i.e., storage), which enables a direct access of the microprocessor μC (i.e., computing unit) and into which the corresponding compiled control program can be loaded for the purpose of its execution by the microprocessor during run time.
Fink also teaches computing unit is programmed to evaluate at least one selected blocking group and to
Fink discloses a programmable logic controller (PLC) (i.e., computing unit), a personal computer and/or a work station, via a data transmission system coupled to the data communication interface COM, for example, an Ethernet, a fieldbus and/or a radio network, in order there to be further evaluated, respectively further processed (e.g., computing unit is programmed to evaluate at least one selected blocking group), see [Fink: Page 21: lines 8-11].

FINK does not teach wherein that at least two blocking groups are provided in the storage, wherein each blocking group comprises at least one parameter and/or at least one function of the field device, 
	wherein the computing unit is programmed to evaluate at least one selected blocking group and to block the at least one parameter and/or the at least one function contained in the selected at least one blocking group from being subsequently changed,
wherein the storage is provided in the field device or in a control unit that is connectable to the field device, and 
wherein a display on one of the field device and the control unit has means for indicating which of the blocking groups has been selected by a user of the field device, 
wherein the computing unit has means for evaluating the state of a blocking element of the selected blocking group for first blocking the at least one parameter and/or function contained in the selected blocking groups against a subsequent change in a defined blocking state of the blocking element, so that a selection of parameters and/or functions for custody Docket No. 740116-1280 Application No. 15/603,551 Page 6 transfer is secured against manipulation occurring after blocking and wherein the other parameters and/or functions that do not have to be blocked for custody transfer can, then, also be subsequently influenced and configured.  


If the servicing tool in, De Groot, is implemented on a computer unit, this computer unit can then also be connected to a superordinated network, and, via this network (and the fieldbus), it can communicate with the field device (equivalent to Field device for use in custody transfer, comprising, a computing unit), see [De Groot: Column 4: lines 38-41].
profile information is stored for the at least one servicing tool in the field device (equivalent to parameters that are at least partially configurable being stored in the storage), wherein the profile information contains information regarding the functions of the relevant servicing tool with regard to an accessing of field devices, and that the field device, upon obtaining an access request by a servicing tool (e.g., at least two blocking groups are provided in the storage), accesses the profile information of this servicing tool, and, as a function of this profile information, allows an accessing by the servicing tool, see [De Groot: Column 6: lines 20-26].
De Groot also discloses that in addition to blocking all access, allowing only limited access is also possible. A limited accessing, for example, can be limited to certain access types (such as, for example, read access), or it can be limited to a part of the parameters of the field device (e.g., to block the at least one parameter contained in the selected at least one blocking group from being subsequently changed), see [De Groot: Column 7: lines 29-33].

De Groot also teaches so that a selection of parameters and/or functions for custody transfer is secured against manipulation occurring after blocking and wherein the other parameters and/or functions that do not have to be blocked for custody transfer can, then, also be subsequently influenced and configured, (See De Groot: Column 5: lines 21-26, An accessing of critical parameters (i.e., selection of parameters) can, for example, in the operating state “on control”, be completely blocked (equivalent to secured against manipulation) or only permitted for qualified accessing of other parameters of the field device (i.e., do not have to be blocked for custody transfer), whose being changed does not affect the process, is allowed). 
De Groot also teaches wherein the computing unit evaluates the state of a blocking element of the field device, (See De Groot: Column 7: lines 37-39, In the case of obtaining an access request from a servicing tool, the field device is switched into this additional operating state.

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein that at least two blocking groups are provided in the storage, wherein each blocking group comprises at least one parameter and/or at least one function of the field device, 
wherein the computing unit is programmed to evaluate at least one selected blocking group and to block the at least one parameter and/or the at least one function contained in the selected at least one blocking group from being subsequently changed,
wherein the storage is provided in the field device or in a control unit that is connectable to the field device, and wherein a display on one of the field device and the control unit has means for indicating which of the blocking groups has been selected by a user of the field device, wherein the computing unit has means for evaluating the state of a blocking element of the selected blocking group for first blocking the at least one parameter and/or function contained in the selected blocking groups against a subsequent change in a defined blocking state of the blocking element, so that a selection of parameters and/or functions for custodyDocket No. 740116-1280Application No. 15/603,551Page 6 transfer is secured against 

As per Claim 12, Fink in view of De Groot teaches the method of claim 8.
Fink does not teach wherein the computing unit also is adapted to block changing of the selected at least one of the blocking groups after acknowledging the blocking state of the blocking element.
However, in the same filed of endeavor, De Groot teaches wherein the computing unit also is adapted to block changing of the selected at least one of the blocking groups after acknowledging the blocking state of the blocking element.
In an advantageous further development of De Groot, it is provided that, when an accessing is blocked or enabled only to a limited degree, the field device gives a corresponding notification concerning the blocking or limitation (i.e., adapted to block changing of the selected at least one of the blocking groups after acknowledging the blocking state of the blocking element.). Preferably, in the notification, an identification is given of the servicing tool (e.g., computing unit), which has placed the access request due to which the accessing was blocked or limited. The notification can be given, for example, on a display of the field device. with the notification a report regarding the blocking or limitation. Giving such a notification has the advantage that a user or an application is directly informed that an accessing is not possible or is only possible to a limited degree at the particular point in time. Additionally, still other information—such as, for example, the probable duration of the access—can also be given in the notification, see [De Groot: Column 8: lines 17-34].

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein the computing unit also is adapted to block changing of the selected at least one of the blocking groups after acknowledging the blocking state of the blocking element.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.

As per Claim 13, Fink in view of De Groot teaches the method of claim 8.
Fink does not teach wherein the blocking groups are organized according to functional criteria, wherein at least one blocking group, which comprises the parameters and/or functions of one of the following areas: 	 display, sensor, I/O-interface, safety functions, is among the blocking groups available for selection.
However, in the same filed of endeavor, De Groot also teaches wherein the blocking groups are organized according to functional criteria, wherein at least one blocking group, which comprises the parameters and/or functions of one of the following areas: 	 display, sensor, I/O-interface, safety functions, is among the blocking groups available for selection.
In an advantageous further development of De Groot, it is provided that, when an accessing is blocked or enabled only to a limited degree, the field device gives a corresponding notification concerning the blocking or limitation (i.e., blocking groups are organized according to functional criteria, wherein at least one blocking group). Preferably, in the notification, an identification is given of the servicing tool (e.g., computing unit), which has placed the access request due to which the accessing was blocked or limited. The notification can be given, for example, on a display of the field device, see [De Groot: Column 8: lines 17-24].
Via a servicing tool implemented, by De Groot, on the field device, a person can, by operating a display and service unit of the field device, have access to the field device, and especially display, change, activate and/or deactivate parameters of this same field device (e.g., display, sensor, I/O-interface, safety functions, is among the blocking groups selected). As a rule, fewer functions are provided by a servicing tool which is implemented in the field device itself than, for 

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein the blocking groups are organized according to functional criteria, wherein at least one blocking group, which comprises the parameters and/or functions of one of the following areas: display, sensor, I/O-interface, safety functions, is among the blocking groups available for selection.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.

As per Claim 14, Fink in view of De Groot teaches the method of claim 8.
Fink does not teach wherein several blocking groups are combined into at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selectable by choosing the higher-level blocking group
However, in the same filed of endeavor, De Groot also teaches wherein several blocking groups are combined into at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selectable by choosing the higher-level blocking group.
high care (equivalent to higher-level blocking group), especially in an operating state in which the field device is integrated into the process of a plant, and changes to the parameters settings can directly affect the process (operating state: on control I (e.g., choosing the higher-level blocking group)), see [De Groot: Column 2: lines 21-26].

It would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the invention of Fink with the teaching of De Groot wherein several blocking groups are combined into at least one higher-level blocking group and all blocking groups that are combined in the higher-level blocking group are selectable by choosing the higher-level blocking group.23 The motivation for doing so would be to have an electronic device/field device, especially an electronic device embodied as a measuring and/or switching device of industrial measuring and automation technology in order to protect computing unit parameters and/or functions.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SUMAN  DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495           

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495